DETAILED ACTION

1.	This Office action is responsive to the application filed 09/20/2021.  The Drawings are accepted by the Examiner.  Claims 1-20 are presented for examination.  Copies of five (5) pages of the IDS(s) including PTO-forms 1449/SB/08A are attached to this Office action.     If any copies are missing please notify the examiner in response to this action.  
	Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Please use EFS-WEB eTD for processing the Terminal Disclaimer.
 
3.	Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-24 of U.S. patent no. 11,138,028.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the ‘028 patent contains every element of claim 1 of the instant application and as such anticipates claim 1 of the instant application.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

	Please use EFS-WEB eTD for processing the Terminal Disclaimer. 

Application claim 1 and claim 1 of the ‘028 patent recite “a virtual machine”, “virtual storage device”, “block storage volume”, “increase…capacity” (corresponds to patented “contribute additional storage capacity”), “virtual machine is executing” (corresponds to patented “while the virtual machine executes”), “resizing…block storage volume (corresponds to patented “scaling the block storage volume”) and “resizing a file system”.
Patent claim 13 likewise contains every element of application claim 11.  The dependent patent claims various recite every element of the dependent application claims.
4.	Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. patent no. 10,606,625.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the ‘625 patent contains every element of claim 1 of the instant application and as such anticipates claim 1 of the instant application.
Application claim 1 and claims 7 and 8 of the ‘625 patent recite “a virtual machine”, “virtual storage device”, “block storage volume”, “increase…capacity” (corresponds to patented “contribute additional storage capacity”), “virtual machine is executing” (corresponds to patented “while the virtual machine executes”), “resizing…block storage volume (corresponds to patented “scaling the block storage volume”) and “resizing a file system”.
Patent claims 17 and 18 likewise contains every element of application claim 11.  The dependent patent claims various recite every element of the dependent application claims.
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. section 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless --

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Srinivasan (U.S. 2014/0351808). 
1. 	A computer-implemented method when executed by data processing hardware causes the data processing hardware to perform operations comprising: 
executing a virtual machine comprising a virtual storage device exposing a corresponding block storage volume on memory hardware to the virtual machine (corresponds to virtual machine 100, see [0018] and Fig 1a; virtual storage device 123, see [0024] and throughout; “volumes”, see [0041]), the corresponding block storage volume comprising an initial storage capacity (corresponds to “capacity”, see [0024], claims 1 and 8); 
receiving a request to increase the initial storage capacity of the corresponding block storage volume to an increased storage capacity (corresponds to “storage allocation”, see [0011]; “allocated storage”, see [0017]; “allocate a specified or otherwise know amount of storage space on a virtual storage device”, see [0025]; “new storage space allocations”, see [0029]; “software…operating system…which can allocate resources…”, see [0038]; see claims 1 and 2); and 
while the virtual machine is executing: 
resizing the corresponding block storage volume from the initial storage capacity to the increased storage capacity (corresponds to re-sizing”, see [0011] and throughout) ; and 
after resizing the corresponding block storage volume from the initial storage capacity to the increased storage capacity, resizing a file system associated with the virtual machine (corresponds to “re-sizing (changing the size or capacity of) the virtual storage device while the processes of the guest VM are executing without interrupting execution on the guest”, see [0003], [0011], [0015], [0028] and [0034]).
	
	Independent claim 11 defines an embodiment similar in scope to the embodiment of claim 1 and is rejected accordingly.
	With regard to the dependent claims, it is noted the device of Srinivasan does not appear to attach an additional virtual storage device or an additional volume, however, several storage devices can be attached and mounted/allocated as shown in figure 3 and at [0041].  The claimed “identification” corresponds to “identifier(s)” discussed at [0012] and throughout.  The claimed “file system” corresponds to “file system” discussed at [0016] and throughout.   The claimed “removing…volume” corresponds to removable storage media discussed at [0037].  Also note storage may be decreased.
The remaining dependent claim features are expressly or inherently found in the applied art.  

7.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 2016/0299695). 
1. 	A computer-implemented method when executed by data processing hardware causes the data processing hardware to perform operations comprising: 
executing a virtual machine comprising a virtual storage device exposing a corresponding block storage volume on memory hardware to the virtual machine (corresponds to virtual machine 110, see [0016] and throughout Chen; “volume of block storage”, see [0013[ and “block” and “volume” throughout), the corresponding block storage volume comprising an initial storage capacity (corresponds to “capacity”, see [0003] and throughout); 
receiving a request to increase the initial storage capacity of the corresponding block storage volume to an increased storage capacity (corresponds to “request to adjust the storage capacity”, see [0010] and throughout); and 
while the virtual machine is executing: 
resizing the corresponding block storage volume from the initial storage capacity to the increased storage capacity (corresponds to “re-sizing”, see [0010], [0011], [0048], [0050-0054] and [0063] and throughout) ; and 
after resizing the corresponding block storage volume from the initial storage capacity to the increased storage capacity, resizing a file system associated with the virtual machine (corresponds to functions such as  “provisioning a new resized volume”, see [0050] and throughout; “provisioned virtual machine…specify the amount of storage allocated…provisioned virtual machine…build a file system…can cause association  of the instance to that volume removed”, see [0028]; “implement a file system or database”, see [0030]).
	
	Independent claim 11 defines an embodiment similar in scope to the embodiment of claim 1 and is rejected accordingly.
	With regard to the dependent claims, it is noted the device of Chen does not appear to attach an additional virtual storage device or an additional volume when resizing, however, “mounting or attaching new volumes to one or more programs executing” (see [0013]) is possible.  The claimed “identification” corresponds to “identifier(s)” discussed throughout Chen.     
The remaining dependent claim features are expressly or inherently found in the applied art.  
Any response to this action should be mailed to:

Commissioner for Patents
PO Box 1450
Alexandria, VA 22313-1450

or faxed to:
(571) 273-8300, (for Official communications intended for entry)
Or:
(571) 273-4208, (for Non-Official or draft communications, please label "Non-Official" or "DRAFT")
		Or:
Via e-mail at Jack.Lane@uspto.gov (for Non-Official or Draft communications, please label “Non-Official or “DRAFT”)



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jack Lane whose telephone number is 571 272-4208.  The examiner can normally be reached on Mon-Fri 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reg Bragdon can be reached on 571 272-4204.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571 272-2100.

/JOHN A LANE/
Primary Examiner, Art Unit 2139